Citation Nr: 1546740	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-43 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Appellant served on active duty in the U.S. Army from February 1964 to December 1966, had periods of active duty for training (ACDUTRA) in the Air National Guard of Puerto Rico from October 1985 to September 1999, and had an additional 15 years of prior periods of ACDUTRA and inactive duty for training (INACDUTRA) in the National Guard or Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not demonstrate that the Appellant's depression is etiologically related to his active duty service or any period of ACDUTRA.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a letter in July 2014.  The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Appellant with an examination and did not obtain a medical opinion as to the origins of the depression.  The Board finds that as there is no evidence of an indication that the Appellant's depression may be associated with the Appellant's period of active duty service or any period of ACDUTRA, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Appellant is seeking service connection for depression.  The Veteran has not made any specific assertions that his depression was the result of his active duty service or any period of ACDUTRA in the National Guard or Reserves.  Rather, the Veteran, in his claim for benefits, makes a bare assertion of entitlement to service connection without any argument or evidence to support his claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Only "veterans" are entitled to VA compensation.  38 U.S.C.A. § 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).
Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of INACDUTRA during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, or inactive duty for training; although in more recent times it also has come to include active duty.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505 (West 2014). 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c). Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Certain presumptions that apply to periods of active duty are inapplicable to periods of ACDUTRA and INACDUTRA, such as the presumptive incurrence or aggravation of conditions that are considered chronic, per se, if initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial post-service year, or regarding the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran served in the Republic of Vietnam during the legal presumption period, however, the Appellant has not been diagnosed with a disease that is entitled to presumptive service connection under 38 C.F.R. § 3.09(e).  Nor has the Appellant asserted that his depression was caused by any such exposure to herbicides.  Thus, the Board finds that, in this case, the provisions of 38 C.F.R. §3.309(e) do not apply.  

During the Appellant's active duty service, his service treatment records do not reflect any treatment or diagnosis for depression.  When the Appellant entered active duty service, his January 1964 clinical evaluation results were normal.  A December 1996 separation examination reflects that the Appellant had normal clinical psychiatric evaluation results.  In a December 1966 report of medical history, the Appellant did report "depression or excessive worry."  Upon separation, there is no indication that the examiner inquired into this complaint.  

The Appellant did not submit any records of treatment for mental health history problems until 1996, thirty years after his discharge from active duty service.  An April 2000 private Narcolepsy Medical Report documents that the Appellant was initially examined in October 1996 for a history of memory loss that had become worse.  The private physician noted that the Appellant had been feeling "bad," and depressed.  At a May 1999 visit, the private physician noted that the Appellant continued to experience memory loss and that his interest in activities had diminished.  During the visit, the private physician found that the Appellant was very irritable and was repeating himself.  The Appellant last visited the private physician in March 2000.  The private physician did not diagnose the Appellant with depression or any other mental health disorder.  The private physician, based on other findings, did diagnose the Appellant with sleep apnea and fronto-temporal dementia.  

A July 1999 National Guard memorandum reflects a request for a Medical Evaluation Board upon receipt of information provided by the Appellant, including medical documentation from his private physician, of certain medical conditions.  

An August 1999 Medical Board summary documents that, in pertinent part, the Appellant, in 1997, started to notice memory loss, which had worsened and progressed in 1998.  He also noticed difficulties with learning.  These symptoms caused him to be depressed.  The Appellant also complained of a number of other unrelated physical medical problems.  Upon objective evaluation, the examiner found that the Appellant had good eye contact; was anxious, alert and awake; was fully oriented; had a slow disintegration of personality and intellect; had difficulty with concentral thinking; had a diminished initiative; was very forgetful; had a verbal defect and cognitive dysfunction.  The examiner found that the Appellant's disorientation was sometimes prominent and that he had moderate memory impairment.  During the examination, the examiner noted that the Appellant was very vulnerable and crying concerning his mental condition and depression.  A September 1998 CT scan of the head was normal.  Based on the objective findings, the examiner concluded that depression and anxiety were present and his affect was slow.  After performing a number of unrelated evaluations for his other medical problems, the examiner diagnosed the Appellant with obstructive sleep apnea, fronto-temporal dementia, and depression.  

In an August 1999 Medical Board Report, the Board concluded that the Appellant's diagnoses for obstructive sleep, fronto-temporal dementia, and depression began in 1997, they were not incurred while entitled to basic pay, did not exist prior to service, and were not permanently aggravated by service.  The Board recommended that the Appellant be discharged.  The Appellant signed the report indicating that he had been informed of the findings and recommendations of the medical board.  

According to a March 2002 VA treatment record, the Appellant was being treated by a private psychiatrist for his depression.  A June 2009 VA treatment record reflects that the Appellant's depression was stable on medication.  The Appellant has not provided any other treatment records for his depression.  

Based on a careful review of all the evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for depression.  

A layperson is competent to report on the onset and frequency of his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Here, the Appellant has not made any specific assertions that his currently diagnosed depression began during his active duty service.  Instead, the only evidence in the record that the Appellant had any mental health problems during his active duty service is a single report of "depression or excessive worry" on his December 1966 report of medical history associated with his separation examination.  Furthermore, the Appellant's active duty service treatment records, including his separation examination, do not reflect any other complaints, treatment, or diagnosis for depression.  Notably, for the thirty years that the Appellant had National Guard or Reserve service following his active duty service, he did not seek any psychiatric treatment.  According to an April 2000 private treatment record, the Appellant sought treatment for symptoms of depression, at the earliest, in 1996, thirty years after his discharge from active duty service.  Indeed, that private treatment record does not reflect that the Appellant had complained of having any symptoms of depression prior to that 1996 visit.  Thus, despite the Appellant's report of a mental health problem at his separation from active duty service, the lack of any evidence, lay or medical, for almost thirty years after service, of any mental health problems, tends to demonstrate that the Appellant's currently diagnosed depression did not begin during his active duty service.  Therefore, the Board finds that the evidence does not demonstrate that service connection for depression is warranted based on the Veteran's active duty service.  

Next, the Board must consider whether the Appellant's depression developed during a period of ACDUTRA with the Air National Guard.  Again, the Appellant did not make any specific assertions that this depression was incurred during any such period of ACDUTRA.  As previously discussed, the Appellant had not sought any treatment for mental health problems during his entire period of National Guard or Reserve service.  Not until the Appellant's separation in 1999, did he submit any records or make any complaints that he had any psychiatric issues.  The record shows that the Appellant initiated the convening of the Medical Evaluation Board, which led to his discharge, when he complained of having medical problems and submitted medical documentation from his private physicians.  According to his medical board report, the Appellant's symptoms of depression began as a result of his progressive memory loss that he asserted began in 1997 and worsened in 1998.  The medical board concluded that the Appellant's depression was not incurred during a period of ACDUTRA, did not exist prior to service, and was not permanently aggravated by service.  Notably, the Appellant did not dispute these findings and signed the report to show that he had been informed of the findings.  The record shows that the medical board found that the Appellant's diagnosed depression was not related to any period of ACDUTRA and that the Appellant failed to provide any contrary evidence or argument to support his claim.  Rather, the Appellant expressed agreement with the findings of the medical board when he signed the report.  Therefore, the Board finds that the evidence does not demonstrate that the Veteran's depression was etiologically related to a period of ACDUTRA.  

In sum, as the preponderance of the evidence is against finding in favor of service connection for depression, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for depression is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


